Counsel for appellant and respondent in the above entitled cause entered into the following stipulation:
"Come now the above named parties by their respective counsel herein and stipulate and agree, subject to the approval of the court, as follows:
"That the appeal of appellant herein presents for decision precisely the same questions as are presented by the like appeals in the companion cases of State of Idaho verus Tom Romich [67 Idaho 229, 176 P.2d 204] and State of Idaho verus Katherine Leonard [67 Idaho 242, 176 P.2d 214] which two appeals are by stipulation heretofore approved by the court to be heard together on one brief of these appellants and one brief for respondent: *Page 277 
"That in order to do away with the necessity of filing briefs in this, the case first above entitled, both appellant and respondent being satisfied that the questions for decision are fully covered by the briefs already on file in the two companion cases above referred to.
"It is stipulated that this appeal may be considered without the filing of briefs by the said parties and that the decision and judgment herein shall follow in all respects the like decision and judgment in the said companion appeals of the said appellants Romich and Leonard."
On the authority of State of Idaho, v. Romich, 67 Idaho 229,176 P.2d 204, the judgment in this case is reversed and the cause remanded for new trial with directions to grant appellant a trial by jury, in accordance with the views expressed in State v. Romich, supra.
GIVENS, HOLDEN and MILLER, JJ., and SUTPHEN, D.J., concur.